PER CURIAM.
The appellant was found guilty of buying and receiving stolen property after a trial before the court without jury. He was sentenced to the county jail for a term of six months, to be followed by a period of eighteen months on probation. The property involved was an automobile which had been stolen from a used car lot. Appellant attempted to explain his possession of the stolen property by a statement that one Jackson had lent it to him. At the time of the trial, the question of the existence of the person named Jackson was the chief issue to be tried. The trial court found that Jackson was an excuse and nothing more. On this appeal, appellant contends that the judgment is against the weight of the evidence. We conclude that no error is shown. See Tidwell v. State, 143 Fla. 397, 196 So. 837 (1940).
An additional point as to the denial of defendant’s motion for continuance has been examined and found not to present error. See Matera v. State, Fla.App.1969, 218 So. 2d 180.
Affirmed.